       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 1 of 49                   FILED
                                                                                  2021 Apr-22 PM 02:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION

 JOHN MCCARLEY,

         Plaintiff,
                                           Case No. ___________
 v.
                                           JURY TRIAL DEMANDED
 JEFFERSON DUNN, STEVE
 WATSON, JENNY ABBOTT,
 ARNALDO MERCADO, EDWARD
 ELLINGTON, MATTHEW BRAND,
 KARLA JONES, ERROL PICKENS,
 NEKITRIS ESTELLE, GARY
 MALONE, KEVIN WHITE, CARLA
 GRAHAM, LARRY R. BAKER,
 ANTOINE PRICE, DERRICK DENT,
 UNKNOWN SHIFT
 COMMANDERS, and UNKNOWN
 CORRECTIONAL OFFICERS,

         Defendants.



                                   COMPLAINT

        Plaintiff John McCarley files this Complaint pursuant to 42 U.S.C. § 1983 to

recover for violations of his rights under the United States Constitution and pursuant

to Alabama state law. In support hereof, Mr. McCarley states as follows:

                                INTRODUCTION

        1.      This lawsuit is one of many actions brought to address the

unconstitutional conduct and conditions that have persisted for years at St. Clair

DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 2 of 49




Correctional Facility in Springville, Alabama (“St. Clair Prison”).

        2.      Defendants and other officials responsible for inmate safety at St. Clair

Prison have repeatedly flouted the Eighth Amendment to the United States

Constitution, which imposes a duty on officers and prison officials to protect inmates

from violence, including violence at the hands of other inmates.

        3.      Due to this misconduct, St. Clair Prison, a Level 5 “close” or

“maximum” security institution, is known as one of the most dangerous prisons in

Alabama, if not the country. Assault, rape, murder, and other violence have become

far too common at St. Clair Prison. A recent study, in fact, demonstrated that the

homicide rate at St. Clair Prison was forty-five times higher than the national rate

for state prisons in the United States.

        4.      That is not a mere coincidence—it is the result of years’ worth of

Defendants’ intentional acts or omissions, neglect, and conscious disregard for the

well-being of inmates under their custody at St. Clair Prison, all to the physical and

emotional detriment of those inmates.

        5.      This conduct has not gone unnoticed. It prompted a class action lawsuit

in 2014 that sought to protect the constitutional rights of inmates at St. Clair Prison.

See Duke v. Thomas, et al., No. 4:14-cv-1952 (N.D. Ala. filed Oct. 13, 2014) (the

“Duke Litigation”). Through a settlement of the Duke Litigation, the leaders of St.

Clair Prison, including some of the Defendants, agreed to make various changes in


                                             2
DOCSBHM\2353013\1
        Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 3 of 49




the operation of the prison, including changes to management, controls and

procedures, and other reforms to ensure the future protection of inmates. But the

agreed-upon actions in the settlement have gone unfulfilled or have otherwise

proven inadequate.

         6.     The pervasive unconstitutional conduct at St. Clair Prison also

prompted an investigation in 2016 by the United States Department of Justice

(“DOJ”), which culminated in an April 2019 report and a December 2020 lawsuit

detailing repeated incidences of violence, violations of constitutional rights, utter

indifference to the well-being of inmates, and recommended remedies.1

         7.     These are in addition to the numerous lawsuits filed by the inmates

themselves, who have been subjected to unconstitutional and unlawful conduct at

St. Clair Prison.

         8.     Plaintiff John McCarley (“McCarley”) is, unfortunately, one of the

recent victims at St. Clair Prison.

         9.     Mr. McCarley arrived at St. Clair Prison in May 2019 as a low-risk

inmate, classified as minimum custody under Alabama Department of Corrections

(“ADOC”) policies, meaning that he did not belong at a maximum-security facility

like St. Clair Prison.




1
    See infra ¶ 95.
                                          3
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 4 of 49




        10.     The reason Mr. McCarley was transferred to St. Clair Prison was to

attend a residential substance abuse treatment program, and the only one of its kind

within ADOC at the time was located at St. Clair Prison.

        11.     Mr. McCarley was not informed that in order to attend the only

substance abuse treatment program available, he would be required to reside in a

maximum-security prison. When he arrived at St. Clair Prison and realized it was a

maximum-security facility, and that the low-risk drug treatment participants like Mr.

McCarley were not adequately protected from the dangerous, high-risk inmate

population, he immediately feared for his safety and sought a transfer. The officer

presiding over the program informed Mr. McCarley that, if he dropped out of the

program, he would be transferred to a minimum-security prison consistent with his

low-risk classification. Mr. McCarley, accordingly, dropped out of the drug

treatment program and expected to be transferred out of St. Clair Prison promptly,

as the officer said he would be.

        12.     But that did not happen. Defendants did not transfer Mr. McCarley from

St. Clair Prison. Nor did they place him in administrative segregation for protection

from dangerous inmates. Instead, Defendants placed Mr. McCarley in general

population at St. Clair Prison, where they knew or should have known that he was

at substantial risk of serious harm, and Defendants took no steps to protect him.




                                            4
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 5 of 49




        13.     Indeed, Mr. McCarley promptly complained to certain Defendants that

he was in danger while in general population and requested to be transferred for his

safety. Mr. McCarley’s requests were not only ignored, he was mocked for making

them. Defendant Derrick Dent, a Sergeant at St. Clair Prison, responded to one of

Mr. McCarley’s pleas for help by stating that they were going to “throw him to the

wolves”—meaning that they would leave Mr. McCarley in general population,

surrounded by high risk inmates, knowing he would be seriously harmed.

        14.     And that is what happened. Within one week of Mr. McCarley being

transferred to general population at St. Clair Prison, he was brutally attacked and

stabbed multiple times by another inmate, who did not even belong in the same cell

block as Mr. McCarley. Through their deliberate indifference, failure to supervise

the facility, and failure to ensure that the appropriate safeguards were put in place or

followed, Defendants allowed this inmate to improperly move freely from cell block

to cell block. During the course of less than 24 hours, this violent inmate assaulted

and stabbed five different inmates, including Mr. McCarley, who was left for dead

on a common floor of the prison.

        15.     Defendants Unknown Correctional Officers observed Mr. McCarley

bleeding on the floor of the prison after the attack—during which he was stabbed in

the chest, among other places—but refused to offer him aid, with one Defendant

even stating: “I ain’t going to get his blood all over me.”


                                           5
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 6 of 49




        16.      Mr. McCarley survived the attack only because other inmates

eventually rushed him to the prison infirmary for medical attention. He was then

airlifted to a local hospital, where he received six-hours of open-heart surgery to

save his life.

        17.      None of this had to happen. If Defendants had (a) placed Mr. McCarley

in administrative segregation after he dropped from the drug treatment program;

(b) appropriately responded to Mr. McCarley’s pleas for help or requests for a

transfer; (c) appropriately supervised the facility; (d) prevented inmates from

wandering from unit to unit unchecked; or (e) made an appropriate effort to

confiscate contraband and weapons among the inmate population, Mr. McCarley

would not have been attacked, and nearly killed, while in custody at St. Clair Prison.

        18.      As detailed below, Defendants violated Mr. McCarley’s constitutional

rights. They knew he was at a substantial risk of serious harm in general population,

yet they deliberately ignored his requests for help. They also failed to implement, or

ensure that officers were following, appropriate procedures to avoid precisely this

type of incident. The law requires more, and Mr. McCarley brings this lawsuit

seeking relief for Defendants’ violations of his constitutional rights.

                                       PARTIES

        19.      Plaintiff John McCarley is a resident of the State of Alabama. He is

currently incarcerated at Staton Correctional Facility in Elmore County, Alabama.


                                            6
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 7 of 49




        20.     Defendant Jefferson Dunn is a resident of the State of Alabama. He is,

and at all times relevant to the Complaint was, the Commissioner of ADOC. The

Commissioner is the highest ranking official in ADOC and is responsible for the

direction, supervision, and control of ADOC.

        21.     Defendant Steve Watson is a resident of the State of Alabama. At all

times material hereto, Defendant Watson was employed by ADOC as Associate

Commissioner for Plans and Programs. In this role, Defendant Watson is responsible

for ensuring the effective and safe daily operations of ADOC prison facilities,

including overseeing classification, data management, supervised reentry, religious

programs, educational programs, and vocational programs.

        22.     Defendant Jenny Abbott is a resident of the State of Alabama. At all

times material hereto, Defendant Abbott was employed by ADOC as the Director of

Facilities. In this role, Defendant Abbott is responsible for ensuring the effective and

safe daily operations of ADOC prison facilities, including maintenance and repair

of correctional facilities like St. Clair Prison.

        23.     Defendant Arnaldo Mercado is a resident of the State of Alabama. At

all times material hereto, Defendant Mercado was employed by ADOC as Chief Law

Enforcement Officer. In this role, Defendant Mercado is responsible for ensuring the

effective and safe daily operations of ADOC prison facilities, including criminal




                                            7
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 8 of 49




investigations, intelligence gathering, and drug detection. He is also responsible for

ensuring that ADOC correctional staff adhere to professional standards.

        24.     Defendant Edward Ellington is a resident of the State of Alabama. At

all times material hereto, Defendant Ellington was employed by ADOC as the

Institutional Coordinator responsible for St. Clair Prison. In this role, Defendant

Ellington is responsible for ensuring the effective and safe daily operations of prison

facilities, including overseeing institutional security, staffing, Correctional

Emergency Response Teams, the Classification Review Board, the Training

Division, and the Transfer Division. Defendant Ellington is also responsible for

serving as the liaison between St. Clair Prison and the ADOC Executive Leadership.

        25.     Defendant Matthew C. Brand is a resident of the State of Alabama. At

all times material hereto, Defendant Brand was employed by ADOC as the Associate

Commissioner for Administrative Services. In this role, Defendant Brand was

responsible for the training, development, and education of ADOC’s workforce.

        26.     Defendants Dunn, Watson, Abbott, Mercado, Ellington, and Brand are

hereinafter referred to collectively as the “Administrative Supervisor Defendants.”

        27.     Defendant Karla Jones is a resident of the State of Alabama. Prior to

and during the time that Mr. McCarley was at St. Clair Prison, Defendant Jones was

employed as the Warden of St. Clair Prison. As Warden, Defendant Jones was

responsible for the day-to-day operations of the prison, the safety and security of all


                                           8
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 9 of 49




inmates at the prison, and the supervision of all other St. Clair Prison employees.

Her responsibilities included, among other things, ensuring (a) adequate supervision

and monitoring of inmates; (b) adequate staffing levels; (c) that appropriate

protocols and procedures were implemented to protect inmates from violence at the

prison; (d) that inmates were adequately classified and appropriately housed or

assigned consistent with their risk profile and custody level; (e) that complaints and

requests for transfer from inmates were appropriately documented and addressed;

and (f) staff adherence to protocols.

        28.     Defendant Errol Pickens is a resident of the State of Alabama. Prior to

and during the time that Mr. McCarley was at St. Clair Prison, Defendant Pickens

was employed as an assistant warden of St. Clair Prison. As an assistant warden,

Defendant Pickens was responsible for the day-to-day operations of the prison, the

safety and security of all inmates at the prison, and the supervision of all other St.

Clair Prison employees. His responsibilities included, among other things, ensuring

(a) adequate supervision and monitoring of inmates; (b) adequate staffing levels;

(c) that appropriate protocols and procedures were implemented to protect inmates

from violence at the prison; (d) that inmates were adequately classified and

appropriately housed or assigned consistent with their risk profile and custody level;

(e) that complaints and requests for transfer from inmates were appropriately

documented and addressed; and (f) staff adherence to protocols.


                                            9
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 10 of 49




        29.     Defendant Nekitris Estelle is a resident of the State of Alabama.

Defendant Estelle currently is, and at all times relevant to the Complaint was,

employed as the head of classification at St. Clair Prison. As such, Defendant Estelle

is responsible for ensuring the correct classification and housing of inmates at St.

Clair Prison.

        30.     Defendant Gary Malone is a resident of the State of Alabama.

Defendant Malone currently is, and at all times relevant to the Complaint was,

employed as a Captain at St. Clair Prison. As Captain, Defendant Malone is

responsible for the day-to-day supervision of the correctional staff and ensuring the

safety of St. Clair Prison.

        31.     Defendant Kevin White is a resident of the State of Alabama.

Defendant White currently is, and at all times relevant to the Complaint was,

employed as a Captain at St. Clair Prison. As Captain, Defendant White is

responsible for the day-to-day supervision of the correctional staff and ensuring the

safety of St. Clair Prison.

        32.     Defendant Carla Graham is a resident of the State of Alabama.

Defendant Graham currently is, and at all times relevant to the Complaint was,

employed as a Captain at St. Clair Prison. As Captain, Defendant Graham is

responsible for the day-to-day supervision of the correctional staff and ensuring the

safety of St. Clair Prison.


                                         10
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 11 of 49




        33.     Defendants Jones, Pickens, Estelle, Malone, White, and Graham are

hereinafter referred to collectively as the “Facility Supervisor Defendants.”

        34.     Defendant Antoine Price is a resident of the State of Alabama. At all

times relevant to the Complaint, Price was employed by ADOC as a Lieutenant at

St. Clair Prison. As such, Defendant Price was responsible for the safety of all

inmates at the prison and the supervision of all security activities and subordinate

employees.

        35.     Defendant Larry R. Baker is a resident of the State of Alabama. At all

times relevant to the Complaint, Baker was employed by ADOC as a Lieutenant at

St. Clair Prison. As such, Defendant Baker was responsible for the safety of all

inmates at the prison and the supervision of all security activities and subordinate

employees.

        36.     Defendant Derrick Dent is a resident of the State of Alabama. At all

times relevant to the Complaint, Defendant Dent was employed by ADOC as a

Sergeant at St. Clair Prison. As such, Defendant Dent was responsible for the safety

of all inmates at the prison and the supervision of all security activities and

subordinate employees.

        37.     Defendants Unknown Shift Commanders were the shift commanders

on duty in N-block at St. Clair Prison from the date of Mr. McCarley’s arrival

through the date of his assault and stabbing on May 25, 2019. As shift commanders,


                                           11
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 12 of 49




their responsibilities included, among other things, staffing the housing units,

overseeing subordinates, ensuring that security checks were completed, and

investigating and evaluating inmate complaints, concerns, and requests for transfer.

        38.     Defendant Unknown Correctional Officer 1 was employed at St. Clair

Prison during the time when Mr. McCarley was at the prison, and she was present

with Defendants Baker and Dent at least once when Mr. McCarley complained that

he had been improperly placed in general population and requested actions of

Defendants to protect his safety.

        39.     Defendant Unknown Correctional Officers 2 and 3 were employed at

St. Clair Prison during the time when Mr. McCarley was at the prison, and their

responsibilities included monitoring prison inmates and acting to ensure their safety

while in custody. Defendant Unknown Correctional Officers 2 and 3 observed Mr.

McCarley lying on the prison floor after being attacked but refused to render him

aid.

        40.     Defendants Price, Baker, Dent, Unknown Shift Commanders, and

Unknown Correctional Officers 1-3 are hereinafter referred to collectively as the

“Correctional Officer Defendants.”

        41.     The Administrative Supervisor Defendants, Facility Supervisor

Defendants, and Correctional Officer Defendants are referred to herein collectively

as “Defendants.”


                                         12
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 13 of 49




        42.     Each of the Defendants is sued in his or her individual capacity and

acted under the color of state law when engaging in the misconduct described herein.

                           JURISDICTION AND VENUE

        43.     This Court has subject-matter jurisdiction over this action under

28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(1)(2)-(3) because this action is brought

under 42 U.S.C. § 1983, seeking relief for Defendants’ violations of Mr. McCarley’s

constitutional rights. This Court also has jurisdiction over Mr. McCarley’s state law

claim pursuant to 28 U.S.C. § 1367(a).

        44.     Venue appropriately lies in this judicial district under 28 U.S.C.

§ 1391(b)(2) because the events and omissions giving rise to Mr. McCarley’s claims

occurred within this judicial district.

                            FACTUAL ALLEGATIONS

        A.      Defendants Wrongly Placed Mr. McCarley in General Population
                at St. Clair Prison.

        45.     Mr. McCarley entered ADOC custody on March 11, 2019 and reported

to Kilby Correctional Facility for an initial evaluation, classification, and

assignment.

        46.     This is a standard ADOC process whereby inmates are supposed to be

assigned a classification according to their risk profile.

        47.     Mr. McCarley was classified as a low-risk inmate with “minimum-out”

custody. According to the ADOC website, this classification means that Mr.

                                          13
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 14 of 49




McCarley was deemed to “not pose a significant risk to [him]self or others” and that

he was “suitable to be assigned off-property work details without the direct

supervision of correctional officers.”2

        48.     Despite this low-level classification, ADOC transferred Mr. McCarley

to serve his sentence at St. Clair Prison, which is classified as a “close custody” or

maximum security correctional facility—the “most restrictive custody level to which

an inmate can be assigned” according to the ADOC.3

        49.     Mr. McCarley was sent to St. Clair Prison to participate in the

Therapeutic Communities program, the only residential substance abuse treatment

program in the Alabama state prison system at the time.

        50.     Inmates participating in the residential substance abuse treatment

program are supposed to be housed in a separate, safer area from St. Clair Prison’s

high-risk general population. This is due, at least in part, to protect the safety of low-

risk inmate participants like Mr. McCarley. As discussed below, however, this

policy was not followed, and dangerous high-risk general population inmates were

permitted to freely interact with low-risk inmate participants in the drug treatment

program at St. Clair Prison.




2
  See Ala. Dep’t of Corr., Definitions, http://www.doc.state.al.us/Definitions (last
visited April 8, 2021).
3
  Id.
                                           14
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 15 of 49




        51.     At the time Mr. McCarley agreed to enter the treatment program, and

prior to arriving at St. Clair Prison, Mr. McCarley did not know he would have to go

to a maximum-security prison to attend the program.

        52.     Mr. McCarley arrived at St. Clair Prison in early May 2019 to begin the

substance abuse treatment program.

        53.     Upon arrival, he realized that he had been sent to a maximum-security

prison. He also soon realized that, contrary to prison policy, Defendants and other

officials at the prison were failing to properly supervise the facility and were

allowing general population inmates to regularly interact with participants in the

treatment program. Mr. McCarley rightly feared for his life and immediately sought

a way out.

        54.     The officer overseeing the drug treatment program told Mr. McCarley

that, if he left the program, Mr. McCarley would be transferred out of St. Clair Prison

due to his low-level custody status. The officer also told him that, while awaiting

transfer to a lower custody facility, he would be placed in administrate segregation

to ensure his safety for the interim period before he was transferred to another prison.

        55.     Based on that understanding and to escape a dangerous place where he

did not belong, Mr. McCarley dropped from the drug treatment program not long

after arriving at St. Clair Prison. As a result, given his low-level custody status,

Defendants should have ensured that Mr. McCarley was transferred out of St. Clair


                                           15
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 16 of 49




Prison to a lower custody facility and that he was placed in administrative

segregation to protect him while awaiting transfer. But, without any justification,

Defendants failed to do so.

        56.     Instead, on May 17, 2019, the Facility Supervisor Defendants and the

Correctional Officer Defendants wrongly moved Mr. McCarley to cell N-2 in block

N-1, which is a general population block at St. Clair Prison.

        57.     St. Clair Prison’s problems are especially severe in N-block, which is

referred to as a “hot bay” by inmates and prison staff, including Defendants. “Hot

bay” is a term used for housing units where a large proportion of inmates have had

disciplinary problems and are commonly known to be prone to inmate-on-inmate

violence. Upon information and belief, St. Clair Prison intentionally concentrates

inmates with disciplinary problems in its “hot bays,” but does not staff those blocks

with additional officers, implement any additional safety procedures, or even follow

the existing security procedures. According to his classification and history, Mr.

McCarley should never have been placed in general population at St. Clair Prison,

let alone placed in N-block, one of the most dangerous cell blocks in the prison.

        B.      Defendants Ignored Mr. McCarley’s Pleas for Help and Requests
                for Transfer to Proper Housing.

        58.     It was immediately apparent that Mr. McCarley was in serious danger

in general population. When he arrived at his cell, an inmate was already occupying



                                           16
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 17 of 49




the cell and informed Mr. McCarley that he could not stay in the cell unless the block

was locked down. The inmate threatened to harm Mr. McCarley if he stayed.

        59.     Mr. McCarley promptly reported that he had been threatened with

violence to Defendant Baker, Defendant Dent, and Defendant Unknown

Correctional Officer 1. He also informed them that he was not supposed to be in

general population based on his low-level classification and that he feared for his

life in general population. He asked these Defendants to protect him by transferring

him out of St. Clair Prison to a lower custody facility and to provide him with

protective housing until the transfer was accomplished.

        60.     These Defendants did not document or appropriately respond to Mr.

McCarley’s pleas and request for a transfer, as they were required to do. Rather,

Defendant Dent taunted Mr. McCarley, telling him that they were going to “throw

[him] to the wolves” and place him “in the toughest area in the camp.”

        61.     When Mr. McCarley persisted that the officers were required to look

after his safety, Defendant Dent jumped up from his chair, took out his night stick,

and ran Mr. McCarley out of the office.

        62.     Because these Defendants refused to appropriately respond to Mr.

McCarley’s request, and given the serious threat of actual harm if he attempted to

sleep in his assigned cell, Mr. McCarley was forced to sleep in the common dayroom

of N-block, which put him at an additional, increased risk of harm.


                                          17
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 18 of 49




        63.     Upon information and belief, the Facility Supervisor Defendants and

Correctional Officer Defendants were aware that Mr. McCarley was not supposed

to be placed in general population at St. Clair Prison given his low-level custody

status and that he was being forced to sleep in the dayroom at St. Clair Prison, all of

which put him at a substantial risk of serious harm, but they did nothing to remedy

the situation.

        64.     In just one week, as Mr. McCarley was forced to sleep in the dayroom,

he was threatened again by other inmates. One inmate told him that “talking the way

he talked” was going to get him killed. Another inmate told him that someone had

said they “had a white boy for sale,” referring to Mr. McCarley.

        65.     Mr. McCarley interpreted these and similar comments to mean that

another inmate was offering to sell Mr. McCarley to inmates for sex. Mr. McCarley

continued to receive similar warnings from fellow inmates that he was in serious

danger during his brief stay in the dayroom.

        66.     Given these continued threats, and the Correctional Officer

Defendants’ failure to respond to his initial pleas for help or request for a transfer,

Mr. McCarley returned to the officers’ desk on multiple occasions while still in

general population to plead for help, reiterating that he was in fear for his life in

general population. During this time, he also requested to be transferred to the

faith/honor dorm within St. Clair Prison for his protection, which was supposed to


                                           18
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 19 of 49




be separated from general population. He further requested, on multiple occasions,

to speak with a supervisor regarding his safety concerns about being in general

population. He received no response to any of the requests.

        67.     Upon information and belief, the Facility Supervisor Defendants and

Correctional Officer Defendants failed to take any action to address Mr. McCarley’s

requests for a transfer or his pleas for help to protect him from imminent harm in

general population. Each time he returned to the officers’ desk to ask for help, he

was ignored and told to go away.

        C.      Due to Defendants’ Deliberate Indifference, Mr. McCarley is
                Brutally Attacked and Stabbed.

        68.     On May 25, 2019, after Mr. McCarley had been in general population

for approximately one week, the substantial risk of harm that Mr. McCarley had

feared—and warned the Correctional Officer Defendants of—came to pass.

        69.     That afternoon, Mr. McCarley returned to N-block after mealtime and

noticed that the doors to both sides of the block were open. Many inmates assigned

to other housing blocks were in N-block without authorization.

        70.     Mr. McCarley grew even more uneasy about his safety based on the

open doors and uncontrolled access to the housing block.

        71.     Mr. McCarley entered the block and started walking toward another

inmate named Kelvin Moore to discuss GED classes. Before he could reach Mr.

Moore, however, he was blindsided by an inmate who stabbed him in the chest.

                                          19
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 20 of 49




        72.     Mr. McCarley observed that his attacker appeared to be intoxicated.

        73.     Mr. McCarley struggled with his attacker for a brief period, during

which Mr. McCarley was stabbed in his right bicep and suffered other injuries from

the attack.

        74.     Mr. McCarley then tried to escape. He ran a short distance before

collapsing at the bottom of the stairs, in a common area of N-block.

        75.     After remaining unconscious for an unknown amount time, Mr.

McCarley woke up in a cell immediately adjacent to the stairs, where someone had

dragged him after he had collapsed and passed out. He was alarmed to see blood

pulsating out of his chest.

        76.     Defendant Unknown Correctional Officers 2 and 3 observed Mr.

McCarley on the prison floor, bleeding from multiple injuries, but refused to render

him any aid. One such Defendant even stated: “I ain’t going to get his blood all over

me.”

        77.     Upon information and belief, Defendant Unknown Correctional

Officers 2 and 3 were going to leave Mr. McCarley there without assistance, letting

him die on the prison floor.

        78.     Two other inmates, however, ultimately intervened and carried Mr.

McCarley to the prison infirmary.




                                           20
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 21 of 49




        79.     Mr. McCarley was then transferred to the University of Alabama

Birmingham hospital, where he underwent a six-hour open heart surgery that saved

his life. In fact, medical personnel at the hospital told Mr. McCarley that he “died”

several times during the course of treatment and required multiple resuscitations.

        D.      Defendants’ Deliberate Indifference Not Only Led to Mr.
                McCarley’s Brutal Attack, but also Permitted Attacks on Other
                Inmates.

        80.     In addition to ignoring Mr. McCarley’s requests for a transfer and pleas

for help, the abject failure of the Facility Supervisor Defendants and the Correctional

Officer Defendants to supervise the prison allowed the attack to occur.

        81.     Mr. McCarley’s attacker was not even assigned to the same block as

Mr. McCarley. He was assigned to O-block (another “hot-bay”) and should not have

been permitted to move between the cell blocks. But that is what the Facility

Supervisor Defendants and Correctional Officer Defendants wrongfully allowed to

occur on the date of Mr. McCarley’s attack through inadequate supervision.

        82.     In fact, Mr. McCarley was not even the attacker’s only victim that day.

        83.     Prior to entering N-block where he attacked Mr. McCarley, the attacker

stabbed other prisoners in his own block.

        84.     The first stabbings occurred in a different cell block, where the

Correctional Officer Defendants and other prison personnel observed, or were aware

of, the incidents but did not intervene to stop the attack (or to prevent others). Indeed,


                                            21
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 22 of 49




upon information and belief, the attacker was questioned by officers about one of

the stabbings that occurred prior to Mr. McCarley’s stabbing but was then simply

returned to his cellblock without being searched for weapons (even despite the fact

that the attacker appeared to be under the influence of drugs or alcohol at the time),

and no security measures were imposed to prevent another attack.

        85.     The attacker was then permitted to leave his cellblock and enter N-

block without authorization, where he stabbed another inmate around the same time

that he attacked Mr. McCarley. Again, the attack occurred without intervention from

prison personnel.

        86.     After multiple stabbings, the facility was finally locked down. Yet, even

then, Mr. McCarley’s attacker was allowed to enter another cell in N-block, even

though he was assigned to a cell in O-block. While in that cell, the attacker stabbed

Mr. Moore (the co-occupant of the cell) at least twelve times.

        87.     In total, Mr. McCarley’s attacker was able to stab two people in his own

cell block, move freely to Mr. McCarley’s cell block, stab two people (including Mr.

McCarley) in that block, enter another cell in Mr. McCarley’s block after lockdown,

and stab a fifth person in that cell. All on the same day—without those in charge of

the prison taking action to stop the attacks.




                                            22
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 23 of 49




        E.      Mr. McCarley’s Assault is Part of a Long History of Similar
                Inmate Violence at St. Clair Prison Arising from Defendants’
                Abject Failure to Implement and Abide by Appropriate Policies.

        88.     The conduct that led to Mr. McCarley’s attack was not an isolated

incident. It is part of an epidemic of violence at St. Clair Prison that has persisted for

years due to the abject failure of Defendants (and other prison officials) to provide

basic constitutional protections to the inmates in their custody.

        89.     St. Clair Prison has long been known as one of the most dangerous and

violent prisons in Alabama. Since 2010, reported assaults at St. Clair Prison have

increased exponentially. For instance, in 2010, inmates reported 23 assaults; in 2011,

59 assaults; in 2012, 78 assaults; in 2013, 101 assaults; in 2014, 127 assaults; in

2015, 157 assaults; and in 2016, 249 assaults (meaning more than a ten-fold increase

in the number of reported assaults over a period of six years).4 From September 2018

to September 2019—the period in which Mr. McCarley was attacked—at least 280

Alabama prisoners suffered serious injuries, defined as requiring transport to outside

hospitals, as the result of assaults.5 And the numbers are likely much worse than

these due to underreporting of inmate violence at St. Clair Prison.




4
  The alarming level of assaults has continued at St. Clair Prison, with 132 assaults
reported in 2017, 163 assaults in 2018, and 97 assaults in 2019.
5
  See U.S. v. State of Alabama, et al., Case No. 2:20-cv-01971-JHE, Dkt. 1 (N.D.
Ala.) (“DOJ Complaint”).
                                           23
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 24 of 49




        90.     A nationally recognized corrections expert, Steve J. Martin, previously

examined the conditions at St. Clair Prison and opined in a 2016 report: “The

frequency of assaults resulting in life-threatening injuries is quite simply among the

highest I have observed in my 43-year career in corrections.”6

        91.     Because of the epidemic of violence at St. Clair Prison and other

Alabama state correctional facilities, the DOJ opened a Civil Rights of

Institutionalized Persons Act Investigation in October 2016 (the “DOJ

Investigation”). The DOJ issued a report of its findings on April 2, 2019, detailing

incidents of assaults and murders at St. Clair Prison.7

        92.     The DOJ Investigation revealed an incredible amount of violence and

proliferation of contraband at St. Clair Prison, as well as dangerous levels of

understaffing and violations of prison policies that allowed the proliferation to occur.

The DOJ Investigation provided further notice to Defendants that, among other

things, inmates at St. Clair Prison faced an increased risk of violence due to

Defendants’ failure to prevent weapons and other contraband from entering the




6
  See Campbell Robertson, An Alabama Prison’s Unrelenting Descent into Violence,
N.Y. Times, March 28, 2017, https://www.nytimes.com/2017/03/28/us/alabama-
prison-violence.html.
7
  See United States Dep’t of Justice, Civil Rights Div., Investigation of Alabama’s
State Prisons for Men, April 2, 2019, https://www.justice.gov/crt/case-
document/file/1149971/download. Attached hereto as Exhibit A.
                                           24
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 25 of 49




prison, the overcrowding present at the prison, Defendants’ lax security protocols,

and Defendants’ failures to properly classify and house inmates at St. Clair Prison.

        93.     For example, the DOJ Investigation indicated that between November

2015 and Mr. McCarley’s stabbing on May 25, 2019, there were at least 147

documented assaults on inmates at St. Clair Prison that included weapons, an

average of at least one violent assault every 8.8 days for over three years. The rate

of assaults at St. Clair Prison far exceeded typical levels of violence at comparable

facilities across the nation.

        94.     The DOJ Investigation also found reasonable cause to believe that the

ADOC was not recording all violent events in incident reports, meaning that it was

possible, and perhaps likely, that the violence at St. Clair Prison was greater than

what the above statistics show. But even with this suspected gap in records, the DOJ

found that the available incident reports demonstrated a strong pattern of evidence

of deficient supervision and a systemic failure across ADOC institutions to provide

humane conditions and confinement and take reasonable measures to guarantee

inmate safety.

        95.     Following the DOJ Investigation, in December 2020, the United States

of America filed suit against the State of Alabama and the ADOC for violations of

the Eighth and Fourteenth Amendment rights of Alabama prisoners resulting from




                                           25
DOCSBHM\2353013\1
       Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 26 of 49




the defendants’ failure to prevent prisoner-on-prisoner violence. See DOJ

Complaint.

        96.     The DOJ Complaint notes that “[s]ince the Spring of 2019”—when the

DOJ issued its report from the investigation—“the State of Alabama has failed or

refused to correct the unconstitutional conditions in Alabama’s prisons for men.” Id.

¶ 3.

        97.     These very same failures led to the brutal attack on Mr. McCarley.

        98.     Specifically, inmates at St. Clair Prison have for years experienced

extreme and sometimes lethal violence at the hands of other inmates because of the

failure of Defendants and other prison personnel to: (a) properly house inmates

according to their classification; (b) document and respond to inmate complaints and

pleas for help; (c) appropriately staff and supervise inmates; (d) prevent

unauthorized inmate movement in the prison; and (e) confiscate contraband and

dangerous weapons.

              1. The Failure to Properly Classify and House Inmates Was a Known
                 Risk to Inmate Safety at St. Clair Prison.

        99.     Upon information and belief, at the time that Mr. McCarley was

assigned to general population at St. Clair Prison, Defendants were well aware of

the history of violence at St. Clair Prison, that Mr. McCarley did not belong in

general population, and that he was at a substantial risk of serious harm in general

population.

                                           26
DOCSBHM\2353013\1
        Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 27 of 49




         100. Ineffective and unsafe housing assignments were one of the findings in

the DOJ Investigation. The DOJ explained that the failure to implement effective

classification and housing policies resulted in violence by commingling prisoners

who ought to be kept separate within the same, under-supervised housing units.8

         101. This is precisely what occurred in Mr. McCarley’s case.

         102. But, upon information and belief, Defendants were well aware of this

issue even before the DOJ Investigation from the multiple well-documented

incidents of violence caused by improper classification and housing assignments.

         103. For example, in May 2016, Emory Cook was killed in L-block the same

day he was placed in general population from restricted housing, where he had been

placed for protective reasons after a serious stabbing.

         104. In December 2017, Aundria Boykins—who, like Mr. McCarley, was

participating in the residential drug program at St. Clair Prison—was stabbed in the

honor dorm by a general population inmate who was not supposed to have access to

the dorm. A correctional officer witnessed parts of the assault but did nothing to

intervene. Mr. Boykins spent two days in the hospital following the attack.

         105. Defendants, in particular the Administrative Supervisor Defendants and

the Facility Supervisor Defendants, exhibited deliberate indifference by continuing




8
    See id. at 26.
                                          27
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 28 of 49




to ignore the dangers to inmates, like Mr. McCarley, who were improperly classified

and dangerously placed in general population at St. Clair Prison.

        106. Had Defendants taken the simple action of implementing effective

classification and housing policies, the attack on Mr. McCarley would never have

occurred.

            2. There Exists a Well-Documented Pattern of Inmate Attacks
               Following Unanswered Complaints and Pleas for Help.

        107. Compounding Defendants’ failure to properly classify and house

inmates, Defendants also turned a blind eye to inmates’ complaints regarding their

safety. This, too, is well-documented as an integral part of the history of violence at

St. Clair Prison.

        108. For example, Nakie Echols was stabbed in September 2015 in the

dayroom of P-block, where he was forced to sleep due to threats from another

prisoner. Prior to being stabbed, Mr. Echols had asked to be reassigned to another

dorm. Mr. Echols was hospitalized for five days.

        109. In May 2016, Jaime Chavez reported being subjected to extortion and

subsequently stabbed. Mr. Chavez twice informed officers that he was under threat,

but the officers did not respond. Mr. Chavez was assaulted two additional times

before his nose was broken and he was moved to segregation.

        110. In July 2017, Joseph Wood was found dead in his cell at St. Clair Prison

of manual strangulation. Prior to his death, Mr. Wood had expressed to guards his

                                          28
DOCSBHM\2353013\1
        Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 29 of 49




fears of being assaulted and the lack of security or supervision in the section of the

prison in which he was housed. But he was not moved before being killed.

         111. The DOJ Investigation uncovered numerous similar instances where

prisoners who had explicitly informed prison officials that they feared for their safety

were later killed or assaulted.

         112. This history demonstrates Defendants’ knowledge of the extreme

danger to inmates presented by ignoring pleas for help—which are a warning sign

of violence to come. Yet, Defendants allowed this conduct to persist and Mr.

McCarley’s pleas for help went unanswered.

            3. Defendants’ Failure to Appropriately Staff and Supervise Prison
               Personnel Has Allowed Violence to Persist at St. Clair Prison
               Unchecked.

         113. Severe understaffing at St. Clair Prison and throughout the ADOC also

exposes inmates to serious harm.

         114. For fiscal year 2017, ADOC reported “critical levels of authorized

staffing shortages.”9 In February 2019—just months before the attack on Mr.

McCarley—ADOC acknowledged that it needed to hire over 2,000 correctional

officers and 125 supervisors in order to adequately staff its men’s prisons.

         115. These staffing failures were reflected in the extremely lacking

supervision of inmates at St. Clair Prison.


9
    See id. at 11.
                                          29
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 30 of 49




        116. The DOJ Investigation, for example, revealed numerous instances

where tired and overworked correctional officers were not showing up for work or

were refusing to work mandated overtime. It also found incident reports of

correctional officers sleeping in the “cube” while on duty or sleeping in the hospital

or perimeter security vehicles.

        117. The DOJ Complaint also notes that a “factor contributing to the

violence [at Alabama prisons] is the dangerously low level of security staffing.”

        118. The failure to staff and supervise has led to countless incidents of

violence at St. Clair Prison.

        119. For instance, in 2013, a prisoner was stabbed multiple times with an ice

pick outside the gym by another prisoner. At the time, there were approximately 200

prisoners in the area, but no officers were present to intervene in the conflict. The

guards did not intervene even to render medical aid after the attack; the prisoner had

to make his own way to the medical staff who sent him via ambulance to an outside

hospital.

        120. In September or October 2014, another inmate, Christopher Chapple,

was beaten over the course of several hours by multiple assailants in Q-block. There

was only a single officer in the block, a cadet, who never came out of the “cube”

monitoring station during Mr. Chapple’s assault, nor called for other officers to assist

as the beating continued.


                                          30
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 31 of 49




        121. In September 2018, Terry Pettiway was fatally stabbed. At the time of

his attack, only one roving officer was assigned to monitor eight prison blocks.

        122. These are just a few examples of the woefully deficient staffing at St.

Clair Prison that has allowed this violence to grow.

        123. Upon information and belief, Defendants were aware of this

understaffing and the substantial risk of serious harm that it posed to inmates before

Mr. McCarley arrived at St. Clair Prison.

            4. Defendants are Aware that Improper Inmate Movement Among
               the Prison Contributes to the Pattern of Violence at St. Clair
               Prison.

        124. Defendants’ failure to appropriately staff and supervise inmates also

gives rise to another well-documented policy violation within St. Clair Prison:

inmates frequently wander unchecked from housing unit to housing unit without

staff intervention.

        125. Based on a review of incident reports from 2017, the DOJ Investigation

revealed over 1,100 incidents of prisoners being in an unauthorized location.

        126. These incident reports are more than enough to put the Administrative

Supervisor Defendants and the Facility Supervisor Defendants on notice of the

severe risk posed to inmates from understaffing and allowing inmates to wander

among separate housing units.




                                         31
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 32 of 49




        127. Indeed, the history of violence at St. Clair Prison resulting from inmates

wandering the prison unchecked was well documented long before Mr. McCarley’s

attack. Many of these prior incidents are similar to the circumstances of Mr.

McCarley’s incident.

        128. In June 2014, an inmate, Mr. White, was assaulted in the hallway

between P and Q-blocks by a prisoner who, upon information and belief, was not

assigned to either block. There were no officers present when Mr. White was

assaulted. He was strangled and then dragged while unconscious into the showers in

Q-block. He remained in the showers from approximately 7:30 a.m. until 1:00 p.m.

and was never found by staff.

        129. In December 2014, Michael Stamper—who was assigned to a block

containing prisoners over 40 with a clean six-month record—was stabbed in the

dayroom by a young prisoner with a history of violence who should not have been

allowed in Mr. Stamper’s block. Mr. Stamper was stabbed at least eight times in the

head and neck, requiring an extensive inpatient stay at the hospital.

        130. In January 2015, Elliott Blount was robbed and stabbed in his cell in N-

block. Mr. Blount’s assailant was assigned to P/Q block yet was allowed to enter an

unassigned living area. Mr. Blount suffered severe head injuries that required

extensive surgery at the hospital.




                                          32
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 33 of 49




        131. In February 2015, Brandon Ladd was stabbed during an attempted

robbery in his cell in L-block by an inmate assigned to a different block, who was

nonetheless allowed to freely enter his block. Mr. Ladd suffered stab wounds to his

forearm and chest, resulting in a collapsed lung, which required extensive treatment,

including surgery, at the hospital.

        132. In May 2015, Victor Russo was robbed and assaulted by assailants who

were allowed to enter the block even though they were assigned to a different block.

The assailants were armed with knives and Mr. Russo likewise required hospital

treatment.

        133. The list goes on. Examples of other attacks at St. Clair Prison have been

detailed in numerous reports, newspaper articles, and several prior lawsuits filed

against the Administrative Supervisor Defendants, Facility Supervisor Defendants,

and others.10

            5. Defendants Ignored the Proliferation of Contraband Weapons at
               St. Clair Prison.

        134. The risk and culture of violence at St. Clair Prison also has been fueled

by Defendants, including the Administrative Supervisor Defendants and the Facility

Supervisor Defendants, tolerating and condoning violence by officers and staff



10
  See, e.g., McGregor v. Thomas, et al., No. 4:17-cv-593-SGC (N.D. Ala.); Duke et
al. v. Dunn, et al., No. 4:14-cv-1952-VEH (N.D. Ala.); Wood v. Dunn, et al., No.
2:19-cv-511-MHT-WC (N.D. Ala.).
                                          33
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 34 of 49




members or failing to discipline inmates for violent acts—which has allowed staff

to willfully violate prison policy and smuggle contraband into St. Clair Prison,

enabling widespread corruption among officers.

        135. These failures—including the failure to discipline inmates for violence,

or even to discipline officers for excessive force—signaled to inmates at St. Clair

Prison that they could abuse and assault other inmates without fear of consequences.

        136. Notwithstanding ADOC’s purported “zero-tolerance” policy for

weapons,11 at the time of Mr. McCarley’s assault, it was common knowledge among

staff at St. Clair Prison that the inmate population was heavily armed and that some

prison personnel actually encouraged inmates to obtain and use weapons.

        137. On a regular basis, health care professionals in St. Clair Prison’s

infirmary saw stab wounds, such as the wounds Mr. McCarley received.

        138. In the words of former correctional officer Jonathan Truitt in a January

2017 article, a single 24-person cell block at St. Clair Prison could contain “30 to

40” contraband knives; contraband was “out of control;” and inmates were “being

assaulted in every way imaginable.”12


11
   Alabama Department of Corrections Identifies Illegal Contraband at Holman and
Tutwiler Correctional Facilities, Makes Arrests, News 5 WKRG (Jan. 24, 2020),
https://www.wkrg.com/alabama-news/alabama-department-of-corrections-
identifies-illegal-contraband-at-holman-and-tutwiler-correctional-facilities-makes-
arrests/
12
   See Bryan Lyman, Alabama Corrections Officers’ Ranks Drop 20 Percent,
Montgomery                Advertiser           (Jan.           7,             2017),
                                          34
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 35 of 49




         139. Between 2015 and 2017, prison personnel found ammunition and

firearms at least three times at St. Clair Prison.

         140. Prisoner-made weapons are also common throughout the prison. One

former correctional officer, David Ellis, recalls seeing knives made out of vent slats,

ice picks sharpened from copper plumbing rods, and homemade zip guns fashioned

with a wooden block, a nail, rubber bands, and a bullet.

         141. Mr. Ellis even recalled an encounter with an inmate carrying a sword

inside of St. Clair Prison in 2017. Mr. Ellis stepped into the G-Gate “guard shack,”

and two minutes later an inmate was standing pointing a sword toward Mr. Ellis’s

chest.

         142. Upon information and belief, the Administrative Supervisor

Defendants and Facility Supervisor Defendants were aware of, but did nothing to

curtail, the widespread availability of contraband weapons at St. Clair Prison,

exhibiting deliberate indifference to inmates such as Mr. McCarley who were likely

to be victimized by such weapons.

         143. Instead, these Defendants fostered and enabled the accumulation of

weapons through at least two practices: (a) inadequate search procedures; and

(b) inappropriate responses when weapons were recovered.



https://www.montgomeryadvertiser.com/story/news/politics/southunionstreet/2017
/01/08/alabama-corrections-officers-ranks-drop-20-percent/95762920/.
                                           35
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 36 of 49




        144. Security staff at St. Clair Prison did not regularly conduct prison-wide

searches and other standard prison search protocols and procedures to root out

contraband. The Administrative Supervisor Defendants and the Facility Supervisor

Defendants turned a blind eye to noncompliance with search protocols.

        145. When officers did recover weapons from inmates, they responded with

indifference, often declining to discipline inmates found with knives or other

contraband weapons.

        146. The Administrative Supervisor Defendants’ and Facility Supervisor

Defendants’ failure to ensure that inmates were disciplined for possession of

weapons created a dangerous culture whereby inmates knew they could possess

weapons with impunity and felt emboldened to use those weapons without fear of

incurring disciplinary citations.

        F.      Defendants Were Aware of and Have Systematically Failed to
                Address the Dangerous Conditions at St. Clair Prison Placing
                Inmates at a Severe Risk of Serious Violence.

        147. Upon information and belief, at the time Mr. McCarley was placed in

general population at St. Clair Prison, Defendants knew of the dangerous conditions

that ultimately led to Mr. McCarley’s attack. That includes being aware of the

deficiencies in prison operations and prior incidents discussed above, including the

presence of contraband at St. Clair Prison, all of which put them on notice of the

grave risk to Mr. McCarley at St. Clair Prison—a risk that they willfully ignored.


                                          36
DOCSBHM\2353013\1
        Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 37 of 49




         148. The Administrative Supervisor Defendants and the Facility Supervisor

Defendants, for instance, routinely review incident reports, Investigations &

Intelligence reports, duty officer reports, disciplinary records, medical records,

annual monthly ADOC data reports, and inmate progress reports that detail the

rampant violence at St. Clair Prison.

         149. Murders at St. Clair also receive constant media coverage, which

include responses from ADOC spokespersons.

         150. In addition, the violent conditions at St. Clair Prison have been the

subject of multiple lawsuits against the Administrative Supervisor Defendants and

the Facility Supervisor Defendants, among others. These lawsuits consistently allege

that inmates face a serious and immediate security risk at St. Clair Prison because of

the proliferation of contraband weapons and a lack of supervision by prison

personnel and monitoring of inmates, among other deficiencies.

         151. In October 2014, the Equal Justice Initiative (“EJI”) filed a class action

complaint in the Duke Litigation detailing the epidemic of violence overtaking St.

Clair Prison and the poor leadership, mismanagement, and inadequate policies and

procedures responsible for its rise.13

         152. Specifically, the class action plaintiffs in the Duke Litigation alleged

that that “mismanagement, poor leadership, overcrowding, inadequate security, and


13
     See Duke, Case No. 4:14-cv-1952 (N.D. Ala.), Dkt. No. 1.
                                           37
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 38 of 49




unsafe conditions . . . ha[d] led to an extraordinarily high homicide rate, weekly

stabbings and assaults, and a culture where violence is tolerated,” which created

conditions of confinement violating the Eighth and Fourteenth Amendments.14

        153. The Duke plaintiffs also alleged that ADOC and St. Clair Prison

officials failed to promulgate, implement, and enforce the policies and procedures

necessary to adequately supervise the facility and maintain the safety and security

of the inmates.

        154. During the course of the Duke Litigation, Defendant Dunn remarked

that St. Clair Prison “stood out” due to its violence and that it remained an “ongoing

concern.”15 Defendant Dunn explained that the severity of the understaffing—with

St. Clair Prison only having 57% of the staff it needed at the time—created a

situation in which correctional officers were expected to perform beyond the scope

of their training.

        155. Additionally, in April 2016, a St. Clair Prison correctional officer

discussed the level of danger present at the prison on condition of anonymity.16


14
   Second Am. Compl. at 1, Duke, No. 4:14-cv-01952, Dkt. 53.
15
   Lauren Walsh, ADOC Commissioner: Overcrowding, understaffing breeding
violence at St. Clair Prison, ABC 33/40 (Dec. 10, 2015),
https://abc3340.com/news/local/adoc-commissioner-overcrowding-understaffing-
breeding-violence-at-st-clair-prison.
16
   Clare Huddleston, EXCLUSIVE: St. Clair Correctional Officer talks to WBRC
about     prison   issues,     WBRC     FOX6     News      (Apr.    7,     2016),
https://www.wbrc.com/story/31672139/exclusive-st-clair-correctional-officer-
talks-to-wbrc-about-prison-issues/.
                                         38
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 39 of 49




During his interview, the officer explained that for any given shift, only three to ten

correctional officers actively patrolled the prison. And because all of the other

officers were required to stay at their posts, only these three to ten “roving” officers

could respond to various incidents around the prison, such as the stabbing that

occurred here. Later, Defendant Dunn characterized ADOC prisons as the most

overcrowded and noted that it would not “be long until we’re the most understaffed

and most violent.”17

        156. In 2017, the ADOC reached a settlement with the Duke Litigation

plaintiffs through which it promised to institute certain reforms. This included,

among other things, commitments to: (a) implement an internal classification system

that would protect incarcerated people and prison staff by ensuring that individual’s

risks and needs are taken into account when assigning them to housing and

programs; (b) create an incident management system to help prison officials prevent,

track, and respond to violent incidents; and (c) significant structural reforms

intended to protect incarcerated people with safety needs.

        157. In the years since the settlement of the Duke Litigation, however, the

Administrative Supervisor Defendants, Facility Supervisor Defendants, and the

ADOC have failed to institute these reforms at St. Clair Prison or have failed to


17
   Campbell Robertson, An Alabama Prison’s Unrelenting Descent Into Violence,
N.Y. TIMES (Mar. 28, 2017), https://www.nytimes.com/2017/03/28/us/alabama-
prison-violence.html.
                                          39
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 40 of 49




ensure that any reforms were appropriately implemented and followed. As a result,

the failures at St. Clair Prison have continued and, in June 2018, only eight months

after reaching the settlement, the parties in the Duke Litigation returned to mediation.

        158. The DOJ Investigation report released in April 2019 (more than a

month before Mr. McCarley’s attack) further demonstrates Defendants’ knowledge

of the violence, contraband, corruption, and substantial risk of harm to inmates at St.

Clair Prison.

        159. Despite a long history of notice of the substantial risk of violence facing

inmates at St. Clair Prison, the Administrative Supervisor Defendants and the

Facility Supervisor Defendants deliberately failed to take appropriate steps to

address and reduce the risk of violence—even when ADOC agreed to do so to settle

the Duke Litigation.

        160. The Administrative Supervisor Defendants and Facility Supervisor

Defendants have intentionally, or at least through deliberate indifference, allowed

this epidemic of violence to occur through a practice and policy that includes, among

other things, woefully understaffing the prison and failing to ensure that inmates

were appropriately housed and monitored, that complaints or threats were

appropriately documented and addressed, and that attackers were appropriately

disciplined.




                                           40
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 41 of 49




        161. As Warden of St. Clair Prison, Defendant Jones was well aware of the

violence and security challenges at St. Clair Prison, through her access to

institutional reports, media reports, and her observations at the prison. But as with

the other Administrative Supervisor Defendants and Facility Supervisor Defendants,

Defendant Jones failed to take corrective action to improve safety at St. Clair Prison

or to appropriately supervise the personnel for which she was responsible.

        162. Due to all of these failures, the violence at St. Clair Prison continues

today, with nearly all of the inadequate policies and procedures still in place.18

                               COUNT I
                        42 U.S.C. § 1983 CLAIM
               VIOLATION OF THE EIGHTH AMENDMENT
             AGAINST CORRECTIONAL OFFICER DEFENDANTS

        163. Mr. McCarley hereby adopts paragraphs 1-162 as if set forth fully

herein.

        164. Mr. McCarley brings this claim against the Correctional Officer

Defendants for depriving him of his right to be free from known and unreasonable

risk of serious harm while in ADOC custody in violation of the Eighth Amendment

to the United States Constitution.




18
 There is no grievance procedure for Mr. McCarley through St. Clair Prison or the
ADOC to address the issues and complaints raised herein.
                                          41
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 42 of 49




        165. The Correctional Officer Defendants, while acting under the color of

state law, intentionally, willfully, recklessly, or with deliberate indifference deprived

Mr. McCarley of his Eighth Amendment rights.

        166. Additionally, the Correctional Officer Defendants’ conduct described

above violated Mr. McCarley’s clearly established constitutional rights, including

his right to be protected from physical assault by other inmates.

        167. The Correctional Officer Defendants showed deliberate indifference,

malice, willfulness, and/or recklessness to Mr. McCarley’s rights, safety, and well-

being. Their conduct was objectively unreasonable.

        168. Due to the history of violence at St. Clair Prison, Mr. McCarley’s low-

level custody classification, the frequency with which Mr. McCarley reported threats

to his life during his short stay in general population, and Mr. McCarley’s express

complaints to the Correctional Officer Defendants regarding his risk of harm, these

Defendants subjectively knew Mr. McCarley faced a substantial risk of serious harm

in general population at St. Clair Prison.

        169. The Correctional Officer Defendants disregarded this known risk by

failing to respond in an objectively reasonable manner, including but not limited to

failing to transfer Mr. McCarley to a lower-level custody facility and to place him

in administrative segregation (or an alternative safe living environment) to protect

him pending transfer.


                                             42
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 43 of 49




        170. The Correctional Officer Defendants further violated Mr. McCarley’s

constitutional rights by failing to monitor the prison and prevent the widespread

availability of contraband among inmates, all of which allowed Mr. McCarley’s

attacker to move freely between cell blocks and attack multiple victims, including

Mr. McCarley, on the same day.

        171. As a proximate result of the Correctional Officer Defendants’ failures,

including their failure to properly secure St. Clair Prison and their failure to transfer

Mr. McCarley or remove Mr. McCarley from general population, Mr. McCarley was

nearly killed by a fellow inmate who was not even supposed to be in Mr. McCarley’s

cell block.

                            COUNT II
                     42 U.S.C. § 1983 CLAIM
             VIOLATION OF THE EIGHTH AMENDMENT
        AGAINST UNKNOWN CORRECTIONAL OFFICERS 2 AND 3

        172. Mr. McCarley hereby adopts paragraphs 1-162 as if set forth fully

herein.

        173. Mr. McCarley brings this claim against Unknown Correctional Officer

Defendants 2 and 3 for depriving him of his right to adequate medical care while in

ADOC custody in violation of the Eighth Amendment to the United States

Constitution.

        174. Mr. McCarley faced a substantial risk of harm based on a serious

medical need as he bled out on the floor of the prison after the stabbing.

                                           43
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 44 of 49




        175. Despite clearly observing him in this state of serious medical need,

Unknown Correctional Officers 2 and 3 failed to transport Mr. McCarley to the

prison infirmary for treatment or to provide him any assistance at all.

        176. Unknown Correctional Officers 2 and 3 knew of Mr. McCarley’s

substantial risk of harm when they observed Mr. McCarley lying on the floor of the

prison after the attack. They thus had both subjective and objective knowledge of

Mr. McCarley’s serious medical need, yet they failed to reasonably act to respond

to that need.

        177. Unknown Correctional Officers 2 and 3 acted with deliberate

indifference to Mr. McCarley’s serious medical need by failing to transport him to

the infirmary for treatment or to provide him any assistance.

        178. The conduct of Unknown Correctional Officers 2 and 3 described

above violated Mr. McCarley’s clearly established constitutional right to adequate

medical care while in ADOC custody.

                          COUNT III
                    42 U.S.C. § 1983 CLAIM
           VIOLATION OF THE EIGHTH AMENDMENT
    AGAINST THE ADMINISTRATIVE AND FACILITY SUPERVISOR
                        DEFENDANTS

        179. Mr. McCarley hereby adopts paragraphs 1-162 as if set forth fully

herein.




                                         44
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 45 of 49




        180. The Administrative Supervisor Defendants and the Facility Supervisor

Defendants failed to take reasonable measures to protect Mr. McCarley from

violence at the hands of other St. Clair Prison inmates, which caused Mr. McCarley’s

injuries.

        181. Upon information and belief, the Administrative Supervisor

Defendants and the Facility Supervisor Defendants knew of and consciously

disregarded the substantial risk that Mr. McCarley would be seriously injured while

in custody. They failed to protect him from this harm.

        182. The Administrative Supervisor Defendants and the Facility Supervisor

Defendants disregarded this known risk by failing to respond in an objectively

reasonable manner, including but not limited to failing to enact or follow reasonable

policies and procedures designed to provide adequate security and supervision, to

ensure that inmates were appropriately housed in accordance with their custody

level, and to ensure that complaints or threats were appropriately documented and

addressed.

        183. Additionally, upon information and belief, the Administrative

Supervisor Defendants and the Facility Supervisor Defendants knew of numerous

prior incidents of similar violence, including prior instances of violence against

prisoners, like Mr. McCarley, who should never have been placed in general

population at St. Clair Prison in the first place.


                                           45
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 46 of 49




        184. Nonetheless, the Administrative Supervisor Defendants and the Facility

Supervisor Defendants were deliberately indifferent to the substantial risk of harm

to Mr. McCarley by, among other things, failing to implement appropriate policies

and procedures to prevent these incidents or, if implemented, failing to ensure that

such policies and procedures were appropriately followed and that violations were

appropriately addressed. The Administrative Supervisor Defendants and the Facility

Supervisor Defendants additionally failed to train their reports as necessary to

prevent exactly the type of injuries suffered by Mr. McCarley.

        185. The Administrative Supervisor Defendants and the Facility Supervisor

Defendants’ deliberate indifference to the substantial risk of harm to inmates at St.

Clair prison directly and proximately caused Mr. McCarley’s injuries.

        186. The conduct of the Administrative Supervisor Defendants and Facility

Supervisor Defendants described above was objectively unreasonable and violated

Mr. McCarley’s clearly established constitutional rights, including his right to be

protected from physical assault by other inmates.

                                COUNT IV
                               STATE LAW
                              NEGLIGENCE
                         AGAINST ALL DEFENDANTS

        187. Mr. McCarley hereby adopts paragraphs 1-162 as if set forth fully

herein.



                                         46
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 47 of 49




        188. Defendants are also liable under state-law negligence principles for Mr.

McCarley’s injuries.

        189. Defendants owed Mr. McCarley a duty of reasonable care to protect

him from foreseeable harm while in ADOC custody.

        190. Upon information and belief, Defendants knew that, given his low

custody level, Mr. McCarley was in risk of serious harm in general population at St.

Clair Prison. Indeed, Mr. McCarley specifically warned several Defendants on

multiple occasions that he was at risk for the exact type of harm he eventually

suffered.

        191. Rather than conform their conduct to the applicable standard of care,

Defendants acted with gross negligence, willfully, maliciously, fraudulently,

wantonly, or in bad faith to transfer Mr. McCarley or otherwise protect him from

harm.

        192. Mr. McCarley’s injuries were proximately caused by Defendants’

negligence, which breached the standard of care.

        WHEREFORE, Plaintiff John McCarley respectfully requests that this Court:

        (a) award compensatory damages against Defendants, jointly and severally,

        in an amount to be determined at trial;

        (b) award punitive damages against Defendants, jointly and severally;

        (c) award reasonable attorneys’ fees and expenses of litigation;


                                          47
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 48 of 49




        and

        (d) award any other relief the Court deems just and equitable.


                                          Respectfully submitted,


                                          /s/ J.S. “Chris” Christie, Jr.
                                          J.S. “ Chris” Christie, Jr.(ASB-3162-H07J)
                                          Gaile P. Gratton (ASB-9988-r63g)
                                          Alyse N. Windsor (ASB -8902-V72C)
                                          SIROTE & PERMUTT, P.C.
                                          2311 Highland Avenue South
                                          Post Office Box 55727
                                          Birmingham, AL 35255-5727
                                          Telephone: (205) 930-5100
                                          Facsimile: (205) 930-5101
                                          cchristie@sirote.om
                                          ggratton@sirote.com
                                          awindsor@sirote.com


                                          Brandon R. Keel
                                          (pro hac vice forthcoming)
                                          Charles Spalding, Jr.
                                          (pro hac vice forthcoming)
                                          KING & SPALDING LLP
                                          1180 Peachtree Street, N.E.
                                          Atlanta, GA 30309
                                          Telephone: (404) 572-4600
                                          Facsimile: (404) 572-5100
                                          bkeel@kslaw.com
                                          cspalding@kslaw.com


                                          Julia C. Barrett
                                          (pro hac vice forthcoming)
                                          KING & SPALDING LLP
                                          500 W. 2nd Street, Suite 1800

                                          48
DOCSBHM\2353013\1
      Case 4:21-cv-00570-LSC-HNJ Document 1 Filed 04/22/21 Page 49 of 49




                                     Austin, TX 78701
                                     Telephone: (512) 457-2000
                                     Facsimile: (512) 457-2100
                                     jbarrett@kslaw.com

                                     Attorneys for Plaintiff




                                     49
DOCSBHM\2353013\1
